Citation Nr: 0330196	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for weakness and numbness of the right upper extremity 
due to treatment at a Department of Veterans Affairs medical 
center in March 1995, July 1996, and September 1996.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for paralysis of the right lower extremity due to a fall 
from bed at a Department of Veterans Affairs medical center 
in April 1995.  

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for plugged arteries in the neck, diagnosed as left 
internal carotid artery stenosis, due to medical treatment by 
the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In September 1997, the veteran and his sister gave sworn 
testimony before a hearing officer at the RO.  A transcript 
of that hearing is of record.  

The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for paralysis of the right lower extremity 
due to a fall from bed at a VA facility in April 1995 is the 
subject of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim for VA compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 was received in 
November 1996.  

3.  It is not shown that the veteran has right upper 
extremity numbness and weakness as a consequence of VA 
medical treatment.  

4.  It is not shown that the veteran has plugged arteries, 
diagnosed as left internal carotid artery stenosis, as a 
consequence of VA medical treatment.  


CONCLUSIONS OF LAW

1.  VA compensation benefits under 38 U.S.C.A. § 1151 for 
weakness and numbness of the right upper extremity due to 
treatment at a VA medical center in March 1995, July 1996, 
and September 1996 are not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).  

2.  VA compensation benefits under 38 U.S.C.A. § 1151 for 
plugged arteries in the neck, diagnosed as left internal 
carotid artery stenosis, due to VA treatment are not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
notes that the RO sent the veteran a letter in October 2002 
informing him of his and VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, and requesting that he submit certain 
information in support of his claims.  No further evidence or 
information was thereafter received from the veteran.  The 
Board therefore finds that the provisions of the VCAA have 
been met in this case with respect to the issues of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for weakness and numbness of the right upper extremity and 
for plugged arteries in the neck, diagnosed as left internal 
carotid artery stenosis.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  As more than one year has now passed 
since the date of the letter in October 2002 and no evidence 
has been forthcoming, the Board will proceed with appellate 
consideration.

The record shows that the veteran's claim for VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was 
received in November 1996.  In Brown v. Gardner, 513 U.S. 115 
(1994), the United States Supreme Court affirmed a decision 
of the United States Court of Appeals for Veterans Claims 
that had invalidated the provisions of 38 C.F.R. 
§ 3.358(c)(3) as in violation of the statutory rights granted 
to veterans by Congress under 38 U.S.C.A. § 1151.  The 
Supreme Court held that VA was not authorized by 38 U.S.C.A. 
§ 1151 to exclude from compensation the "contemplated or 
foreseeable" results of non-negligent medical treatment, as 
then permitted by 38 C.F.R. § 3.358(c)(3).  The Supreme Court 
agreed with the Court of Appeals for Veterans Claims that the 
regulation cited was contrary to the clear language of the 
statute and was therefore invalid.  

In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim rule promulgated in March 1995.  That 
rule with some minor changes was adopted as a final rule in 
May 1996, effective July 22, 1996.  61 Fed. Reg. 25,787 
(1996).  The changes essentially deleted the requirement that 
VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.  
The VA General Counsel in a precedent opinion issued in March 
1994 held that decisions of the Court of Appeals for Veterans 
Claims invalidating VA regulations do not have retroactive 
effect in relation to prior finally adjudicated claims but 
should be given retroactive effect as they relate to claims 
still open on direct review.  VAOPGCPREC 9-94.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

However, neither the Gardner case, nor the new regulation 
adopted in its wake, changed the statutory requirement that 
there be additional disability or death as a result of VA 
treatment.  Under the provisions of 38 C.F.R. § 3.358, as 
amended, it must be shown that additional disability or death 
actually resulted from VA treatment or examination and was 
not merely coincidental with it.  38 C.F.R. § 3.358(b), (c).  

Although 38 U.S.C.A. § 1151 was later amended to restore the 
requirement that VA be at fault or that an accident occur in 
order for compensation benefits to be payable, the amended 
statute became effective on October 1, 1997, and does not 
apply to claims filed before that date.  VAOPGCPREC 40-97.  
Accordingly, the law in effect prior to October 1, 1997, is 
applicable in this case.  

A.  Weakness and numbness of the right upper extremity

The record shows that the veteran was hospitalized at VAMC 
Lakeside from June 24 to July 19, 1996, with a main complaint 
of decreased ability to ambulate and lower extremity 
weakness, greater on the right than on the left.  The 
vascular surgery service was contacted for a repeat left 
carotid endarterectomy and magnetic resonance angiography 
(MRA).  The veteran's hospital course was complicated by a 
"presumed embolic event" that occurred during the angiogram 
procedure, which apparently occurred on July 11.  During the 
insertion of the catheter, the veteran began to complain of 
right upper extremity numbness, and the radiologist noted 
that he had extremely slurred speech.  The procedure was 
aborted before dye insertion, but an immediate CT scan of the 
head showed no apparent signs of a cerebrovascular accident 
(CVA).  He was later started on a heparin drip.  A 
rehabilitation consultation was obtained with the goal of 
improving the veteran's strength in the right upper 
extremity.  When the veteran was admitted to VAMC Lakeside in 
September 1996, strength in his right upper extremity was 5+.  
The discharge summary notes that the veteran had a left 
intra-carotid artery angiogram during a previous 1996 
admission, when he had an "on table" cerebrovascular 
accident with subsequent slurred speech.  A later magnetic 
resonance imaging scan showed total occlusion of the left 
internal carotid artery.  

In January 1997, during his hospitalization at VAMC Lakeside, 
his upper extremity strength was 5/5 bilaterally.  However, 
the veteran's motor examination in July 1997 during 
hospitalization at the Lakeside VAMC showed 5/5 strength in 
all extremities, except for right foot plantar flexion and 
the right hand distally, which was 4/5.  Sensation was intact 
to light touch in all extremities.  Finger-nose-finger 
coordination was intact in the left hand and decreased in the 
right hand.  Deep tendon reflexes were 2+ globally.  

During the veteran's hospitalization at the Lakeside VAMC in 
October and November 1997 for disorders that included 
coronary artery disease, peripheral vascular disease, and 
hypercholesterolemia, an examination revealed 5/5 strength in 
the left upper extremity and 4+/5 strength in the right upper 
extremity.  However, sensation was intact, and his reflexes 
were symmetrical.  He had a right Babinski.  Subsequent 
private and VA treatment reports reflect treatment for 
unrelated disorders.  

The evidence of record indicates that in July 1996, the 
veteran sustained a stroke with right hemiparesis during the 
performance of an angiogram by VA.  However, the evidence 
does not show that he acquired a right upper extremity 
disorder as a result of the angiogram performed by VA in July 
1996.  The VA general medical examiner in June 1999 
pertinently diagnosed a cerebrovascular accident in July 1996 
resulting in a speech disorder and right arm weakness.  
Although the veteran appears to have an additional disability 
of the right upper extremity that was acquired during his VA 
hospitalization, there is no showing that the additional 
disability was caused by VA treatment and was not merely 
coincidental with it.  38 C.F.R. § 3.358(b), (c).  Rather, 
the evidence of record in this case demonstrates that the 
veteran sustained a cerebrovascular accident leading to 
weakness and numbness of the right upper extremity that was 
coincidental with the angiogram but was not proximately 
caused by it.  

Although the veteran complained of pain in this right arm on 
March 2, 1995, during his hospitalization at VAMC Lakeside, 
this apparently resulted from keeping his arm straight and 
from the position of his arm while he was recumbent.  On 
March 3, it was reported that he complained of numbness on 
the side of his right hand.  An arm board was removed, and a 
slightly curved position of the arm on the pillow brought 
relief to his right hand.  Thus, the right arm and hand 
complaints were acute and transitory and did not indicate the 
presence of permanent disability.  A disorder of the right 
upper extremity was not noted on the transfer summary dated 
later on March 3.  

In the absence of a showing that the veteran's right upper 
extremity disability was proximately caused or aggravated by 
VA medical treatment, the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

B.  Plugged arteries in the neck diagnosed as left internal 
carotid artery stenosis

A VA ultrasound of the carotid on March 2, 1995, revealed 
significant plaque formation in the distal portion of the 
left common carotid artery and the common carotid artery bulb 
with about 60 to 80 percent stenosis and abnormal 
hemodynamics on a color Doppler study.  Correlation with a 
digital subtraction angiography (DSA) examination was 
recommended.  Plaques in the right common carotid artery bulb 
resulted in stenosis of less than 50 percent.  There was 
retrograde flow in the left vertebral artery.  

Another ultrasound of the carotid on April 19, 1996, showed 
significant plaque in the left internal carotid artery origin 
with stenosis of 80 to 90 percent.  Echogenic plaque was 
found in the right common carotid artery bulb and origin of 
the right internal carotid artery with stenosis of 50 
percent.  A color Doppler study showed abnormal hemodynamics 
in the left internal carotid artery with spectral broadening 
and elevation of the systolic velocity that measured 1.21 on 
the right and 5.42 on the left.  Correlation with a DSA study 
was advised.  Antegrade flow in the vertebral arteries was 
seen bilaterally.  It was reported that the wave form of the 
left vertebral artery appeared to be abnormal, which raised 
the possibility of a stenotic lesion in the left vertebral 
artery.  The impression was significant plaque in the left 
internal carotid artery with 80 to 90 percent stenosis with 
abnormal hemodynamics on color Doppler study.  Echogenic 
plaque was also seen in the right common carotid artery bulb 
and origin of the right internal carotid artery with stenosis 
of 50 percent.  An abnormal wave form of the left vertebral 
artery was noted, and correlation with a DSA study was 
recommended.  

An ultrasound of the carotid on July 16, 1996, showed 
significant plaque formation in the left carotid artery bulb 
and origin of the internal carotid artery with evidence of 
subtotal occlusion.  A color Doppler study showed low flow in 
the left internal carotid artery, which had changed when 
compared with the previous study of April 19, 1996, which had 
shown a hemodynamically limiting occlusive disease with high 
systolic velocity and spectral broadening indicating 80 to 90 
percent stenosis.  The current study was suggestive of 
subtotal occlusion in the left internal carotid artery, and 
correlation with a DSA study was recommended.  The systolic 
velocity of the internal carotid artery and the common 
carotid artery (VIC/VCCA) measured 0.4 on the left and 1.2 on 
the right.  Antegrade flow was seen bilaterally in the 
vertebral arteries.  However, the arterial wave form of the 
left vertebral artery was suspicious for a stenotic lesion in 
that artery.  

The record shows that the veteran underwent a left carotid 
endarterectomy in July 1986 after an ultrasound showed 50 to 
60 percent narrowing in the left internal carotid artery.  An 
endarterectomy is an operation to excise the thickened, 
atheromatous lining of an artery, and when it is performed on 
a carotid artery, it is for the prevention of stroke in 
patients with signs and symptoms of obstructive disease of 
the carotid artery.  Dorland's Illustrated Medical Dictionary 
551 (28th ed. 1994).  As the RO pointed out, removing the 
diseased lining restores normal blood flow to the upper part 
of the body supplied by the artery.  The record shows that 
the veteran underwent a second left carotid endarterectomy, 
which was performed at VAMC Lakeside on September 25, 1996.  
He had no peri-operative complications or problems, and he 
did well postoperatively.  

The record shows a lengthy history of coronary artery 
disease, peripheral vascular disease, hypertension, and, by 
January 1991, a 50-pack-year history of cigarette smoking.  
When the veteran was hospitalized in July and August 1986 for 
resection of an abdominal aortic aneurysm and a carotid 
endarterectomy, severe hypertension was diagnosed on 
admission.  The diagnoses on discharge included generalized 
arteriosclerosis.  When the veteran was transferred to the 
Hines VAMC on March 3, 1995, the transfer summary reflected a 
history of coronary artery disease with angina of five to six 
years' duration, hypertension of 10 years' duration, and 
hypercholesterolemia.  When the veteran was admitted to the 
Lakeside VAMC for his second endarterectomy in September 
1996, his history was significant for, among other things, 
coronary artery disease with bypass grafting, transient 
ischemic attacks, hypertension, and carotid plaques.  The 
record indicates that by 1995, the veteran had cut his 
smoking down to six cigarettes a day.  

There is no indication that the disorder for which the 
veteran claims compensation under 38 U.S.C.A. § 1151 can be 
caused by medical treatment.  The narrowing of the arteries 
in the neck due to a buildup of plaque is a pathologic 
condition resulting from a disease course.  In this case, it 
is a condition that afflicted the veteran long before he 
underwent treatment by VA in the mid-1990's.  Indeed, there 
is no competent medical evidence or opinion to indicate that 
the condition for which compensation benefits are claimed was 
proximately caused or aggravated by VA medical treatment.  
There is no showing that the disease process was accelerated 
as a consequence of VA treatment or worsened as a result of 
neglect by VA treating personnel.  It is interesting to note 
that when the veteran was admitted to a private hospital for 
his first carotid endarterectomy, it was reported that he was 
a heavy smoker "despite all instructions."  The Board 
further observes that the veteran, as a lay person, is not 
competent to render a medical opinion attributing the 
stenosis of the left carotid artery to VA medical treatment.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases 
cited therein.  

In the absence of competent medical evidence attributing 
carotid artery stenosis to VA treatment or neglect, the claim 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for weakness 
and numbness of the right upper extremity due to VA medical 
treatment in March 1995, July 1996, and September 1996, are 
denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for plugged 
arteries in the neck, diagnosed as left internal carotid 
artery stenosis, due to VA medical treatment are denied.  


REMAND

The veteran contends that he has right lower extremity 
paralysis as a result of falling out of a bed at a VA 
facility in 1995.  

The record shows that the veteran was admitted to the 
Lakeside VAMC on March 1, 1995, for treatment of unstable 
angina.  On March 3, he was transferred to the VAMC in Hines, 
Illinois, for coronary artery bypass grafting.  On March 9, 
he complained of right flank discomfort with pain on a scale 
of 2/5.  On March 13, he complained of severe low back pain 
that radiated to the lower legs.  The pain was described as 
5/5.  On March 14, the veteran complained of back pain and 
right leg discomfort, which was diagnosed as sciatica.  He 
said that he could not get comfortable and that his pain was 
4 out of 5.  He indicated that he had had this degree of pain 
previously and that it had been relieved with Norgesic Forte.  
On March 16, he complained of back pain and right foot 
weakness.  On March 17, he complained of right flank pain but 
decreased back discomfort.  On March 28, the veteran 
complained of back pain, which was initially rated as 21/2 on a 
scale of 5.  However, after administration of medication, he 
rated his pain as a 0 on a scale of 1 to 5.  On March 29, he 
was using a heating pad with some relief, but it was noted 
that he had sciatic nerve inflammation and leg pain.  

The record indicates that on April 7, 1995, while 
hospitalized at the Hines VAMC, the veteran reported that he 
had fallen out of bed, vomited, and had not felt well since 
his fall.  On April 9, he had no complaints of back pain, but 
by April 14, he was complaining of increased weakness of the 
right leg.  

The record thereafter is rife with medical findings and 
opinions that are in conflict with respect to the etiology of 
the veteran's right lower extremity disorder.  Some examiners 
have attributed his right lower extremity weakness to his 
reported fall in the VA facility with resultant spinal cord 
injury, while other examiners, especially neurologic 
examiners, have expressed skepticism as to whether the 
veteran sustained a true spinal cord injury.  Some examiners 
have indicated that the veteran's right lower extremity 
symptoms are attributable to an L5 radiculopathy, while it 
has also been suggested that a true radiculopathy is not 
shown.  The veteran has been diagnosed with a neurogenic 
bowel and bladder, and imaging studies have shown disc 
problems in the lumbar spine, but a neurologic examiner in 
August 1995 indicated that L5 radiculopathy would not account 
for both of these problems.  The impression was questionable 
L5 radiculopathy.  Electromyographic and nerve conduction 
velocity studies were reported in April 1995 to suggested the 
presence of a problem compatible with a lumbosacral plexus 
versus nerve root versus cauda equina injury.  

Complicating the disability picture is the fact that the 
veteran sustained a stroke in July 1996 resulting in right 
hemiplegia.  The record suggests that he is now wheelchair 
bound.  When seen in the VA neurology clinic in November 
1999, a history of myelopathy status post spinal cord injury 
since a fall was noted.  Although a VA neurologic examiner in 
June 1997 noted a questionable history of spinal cord injury 
with right lower extremity weakness, his diagnoses included 
status post stroke with residual mild right hemiparesis with 
minimal aphasia, limitation in ability to get around and 
perform tasks, and an inability to walk safely was noted.  
Although the examiner opined that there was no evidence to 
clearly indicate a spinal cord injury, he noted that the old 
records were needed for evaluation and that the claims file 
was not available for review.  The VA neurologic examiner 
entered similar diagnoses in May 1999, but the claims file 
was again unavailable for review.  

Thus, there is no medical opinion in this matter that is 
predicated on a complete review of the record.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should obtain any pertinent VA 
treatment records of the veteran since 
November 1999 and associate them with the 
claims file.  

2.  The veteran should then be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and extent of any 
right lower extremity paralysis or 
disability found to be present.  The 
examiners are requested to review the 
record and determine whether it is at 
least as likely as not (50 percent 
probability) that a fall out of bed at a 
VA facility in April 1995 caused or 
chronically worsened any current right 
lower extremity disorder, claimed as 
paralysis.  It is requested that the 
record be reviewed and opinions offered 
whether or not the veteran appears for 
the VA examinations requested herein.  A 
rationale should be given for any 
conclusions expressed.  

3.  Following the requested development, 
the RO should review the record and 
readjudicate the claim for compensation 
benefits under 38 U.S.C.A. § 1151 for 
paralysis of the right lower extremity 
due to a fall from bed at a VA facility 
in April 1995.  If the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



